Citation Nr: 1423179	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  04-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to increased rating for post-operative residuals of right elbow calcification, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, status post hemorrhoidectomy, currently rated 30 percent disabling. 

3.  Entitlement to total a total rating for compensation based on individual unemployability (TDIU) for the period prior to May 4, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his fiancé 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.

These matters come before the Board of Veterans' Appeals (Board), from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Togus, Maine, and Manchester, New Hampshire.  The issues that were originally on appeal were entitlement to service connection for irritable bowel syndrome (IBS); entitlement to an increased rating for post operative residuals of right elbow calcification, rated 30 percent disabling; entitlement to an increased rating for hemorrhoids, status post hemorrhoidectomy, rated 10 percent disabling; entitlement to a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence from a December 2006 revision right cubital tunnel decompression; and entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

In a January 2004 rating decision, the Manchester RO granted a 30 percent rating for residuals of the hemorrhoidectomy.

In September 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing) on the issues of increased disability ratings for his post-operative residuals of right elbow calcification and hemorrhoids, status post hemorrhoidectomy.  

In his February 2004 substantive appeal (VA Form 9), the Veteran requested a Board hearing; however, since that time, he has filed two additional VA Form 9s pertaining to the same issues in which he indicated that he did not want such a hearing.  As such, this request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In June 2004, the Veteran testified before a DRO regarding the claims for increased ratings and issues that are no longer on appeal.

In June 2007, the Veteran testified at a DRO hearing on the issues that are no longer on appeal.

In January 2012, the Board remanded all five issues.  In November 2012, the Appeal Management Center (AMC) granted service connection for irritable bowel syndrome and a temporary total rating.  These decisions constitute a full award of the benefits sought on appeal with regard to those issues.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 2007).

The RO granted a TDIU effective May 4, 2006.  The issue of entitlement prior to May 4, 2006, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2013, the Board remanded the remaining issues.

The issue of entitlement to TDIU prior to May 4, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 9, 2012, the Veteran's service-connected post-operative residuals of right elbow calcification have been manifested by limitation of flexion to at most 55 degrees.  

2.  On and after February 9, 2012, the Veteran's service-connected post-operative residuals of right elbow calcification have been manifested by limitation of flexion to at most 65 degrees.  

3.  The Veteran's hemorrhoids have been manifested by some reoccurrence and a history of repeat surgery, causing moderate reduction of the lumen, occasional involuntary bowel movements (sometimes requiring the use of a pad), and moderate leakage.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for post-operative residuals of right elbow calcification for the period prior to February 9, 2012 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.21, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes (DCs) 5205-5213, 8517 (2013).

2.  The criteria for a rating in excess of 30 percent for post-operative residuals of right elbow calcification for the period on and after February 9, 2012 have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.21, 4.45, 4.59, 4.71a, 4.124a, DC 5205-5213, 8517.

3.  The criteria for a rating in excess of 30 percent for hemorrhoids, status post hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7,4.10, 4.14, 4.21, 4.114, DCs 7332, 7333, 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The notification letter sent in September 2002 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf.  The letter further requested the Veteran furnish the VA with any relevant treatment dates.  The letter also referenced an August 29, 2002 meeting with the Veteran at the Manchester, New Hampshire RO, in which the finality of his prior appeal for increased ratings was discussed.  The duty to notify has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, and statements and testimony from the Veteran and his fiancé.  

Further, the Veteran has been given examinations on several occasions, including October 2002, September 2003, December 2004, and February 2012, in conjunction with his claims.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Neither the Veteran nor his representative have asserted, nor is it evident from the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  

The Board remand was for efforts to obtain Social Security Administration records and a clarification of the February 2012 VA medical opinion.  A response from the Social Security Administration dated September 16, 2013 indicated that the associated medical records had been destroyed.  Additionally, a December 2013 VA addendum medical opinion has been associated with the claims file.  These efforts show that the AMC substantially complied with directives in the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).


When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Right Elbow Disability 

Legal Criteria

The Veteran's right elbow disability has been rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5211-8517.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The Veteran contends that his disability warrants a higher evaluation.  

Records (September 2003 VA examination report) show that the Veteran is right-handed; therefore, the major arm is at issue.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5211, impairment of the ulna with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  38 C.F.R § 4.71a, DC 5211. 

Under Diagnostic Code 8517, moderate incomplete paralysis of the musculocutaneous nerve warrants a 10 percent evaluation; severe incomplete paralysis of the musculocutaneous nerve warrants a 20 percent evaluation and complete paralysis manifested by weakness, but not loss, of flexion of the elbow and supination of the forearm and warrants a 30 percent rating.  See 38 C.F.R. § 4.124a, DC 8517.  

The Board finds that the Veteran's disability can also be rated appropriately under Diagnostic Codes 5205-5210, and 5213 for limitation of motion of the forearm.  Butts v. Brown, 5 Vet. App. 532 (1993).  

Under Diagnostic Code 5205, a rating of up to 60 percent is available for ankylosis of the elbow.  38 C.F.R. § 4.71a, DC 5205.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  Limitation of flexion of the forearm to 90 degrees is 20 percent disabling.  A 30 percent rating is warranted for flexion limited to 70 degrees.  A 40 percent rating is warranted for flexion limited to 55 degrees.  A maximum 50 percent rating is warranted for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under Diagnostic Code 5207, limitation of extension of the forearm to 45 degrees is 10 percent disabling.  Extension limited to 75 degrees is 20 percent disabling.  A 30 percent rating is warranted for extension limited to 90 degrees.  A 40 percent rating is warranted for extension limited to 100 degrees.  A maximum 50 percent rating is warranted for extension limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.

If flexion is limited to 100 degrees, and extension is limited to 45 degrees, a 20 percent rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5208.

Diagnostic Codes 5210 and 5212 provide for ratings of up to 50 percent for disability of the major extremity manifested by nonunion or malunion of the radius and/or ulna.  38 C.F.R. § 4.71a, DCs 5210, 5212. 

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less warrants a 10 percent rating and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5213.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2013).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Factual Background

The evidence shows that the Veteran was examined for VA compensation purposes in October 2002.  He reported an increase in pain and swelling with activity and very limited motion of the right elbow. 

On physical examination, the Veteran had flexion of 120 degrees and extension of 10 degrees.  He had 75 degrees of pronation and 80 degrees of supination.  The examiner indicated that pain could limited functional ability during a flare-ups and that range of motion lost during such time would be approximately 15 to 20 degrees.  

There was positive Tinel's sign at the left ulnar groove.  Sensory examination was normal to two-point discrimination in the right hand, with the exception of the fifth finger, which showed some decrease in sensation.  The medial and radial nerves were intact. The examiner found the presence of moderate degenerative arthritis and provided a diagnosis of osteoarthritis of the right elbow.  

The Veteran contended in a January 2003 statement that his right elbow needed to be replaced and that he experienced occasional locking.  

X-ray findings in January 2003 revealed cortical sclerosis and ostephytosis secondary to degenerative joint disease locally.  No intra- or extra-articular effusions were identified.  

On VA examination in September 2003, the Veteran reported a baseline pain of 4/10 associated with his right elbow disability.  He also reported weakness, stiffness, swelling, instability, and locking.  He complained of popping and cracking sounds when he moved his elbow.  He denied any episodes of dislocation, subluxation, or inflammatory arthritis.  He stated that he experienced flare-ups several times a day and rated the pain at a 6 or 7/10.  He reported having been told in the past that needs "a new elbow", but stated that he was afraid of further surgery.  

On physical examination, the Veteran had flexion of 80 degrees, limited by pain and muscle guarding.  He had full extension, 60 degrees of pronation, and 50 degrees of supination.  Examination also revealed painful motion, weakness, fatigability, and incoordination.  No instability was found.  The examiner indicated that during flare-ups, the Veteran could lose an additional 20 to 30 percent of his right elbow function.

The examiner noted that the Veteran's biceps and triceps reflexes were slightly diminished and there was some atrophy of the muscles along the ulnar side of the forearm.  Radial and ulnar pulses were intact bilaterally.  There was pain on palpation of the cubital tunnel.  There was impaired sensation to temperature, monofilament and light touch in the fifth finger of the right hand, which extended proximally to the wrist along the ulnar nerve distribution.  

A diagnosis of degenerative joint disease of the right elbow and right ulnar nerve neuropathy was provided.  

VA treatment records dated in October 2004 show range of right elbow flexion was 100 degrees, with extension to 15 degrees.  

On examination in December 2004, the Veteran reported being unable to hold objects or use the 4th and 5th digits of his right arm.  He also reported locking with flexion, limited range of motion, pain, stiffness, weakness and locking episodes one to three times per month.  He reported moderate flare-ups weekly, lasting hours. 

Range of motion testing revealed flexion to 115 degrees with a limitation of motion of 10 to 15 degrees after repetitive motion.  There was full extension with no additional limitation of motion after repetitive testing.  No ankylosis was found and muscle strength was noted to be a weaker 5/5.  There was no loss of a bone or part of a bone or muscle atrophy.  Sensation to light touch was intact.  

X-ray examination of the right elbow in February 2011 showed osteoarthritis.  At a March 2011 orthopedic consult, the Veteran complained of pain in the elbow and stated he had no feeling in his fingers.  

On VA examination in February 2012, the Veteran complained of severe pain in his right elbow, which increased with any movement.  He noted decreased strength and easy fatigue at the elbow due to pain.  He also reported decreased flexion and that he could not fully straighten his right arm at the elbow.  He continued to report flare-ups and explained that if he overused his elbow, he experienced swelling and pain with decreased mobility.  He reported that his flare-ups would occur several times weekly.  

The Veteran also complained of constant tingling and paresthesia along the ulnar side of the forearm and the ulnar hypothenar area of the palm and the ring and little finger in the ulnar nerve sensory distribution.  In addition, he noted continued weak grip strength and difficulty with finer motor movements involving thumb to finger opposition.  He stated that he also had a tendency to drop lighter objects from the right hand.  He reported that approximately 4 to 5 times weekly he experienced painful flexor spams of the right hand.  

Upon physical examination, he had flexion to 80 degrees with no objective evidence of painful motion.  There was no additional limitation of motion following repetitive testing but the Veteran reported increased pain.  Extension was to 10 degrees with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive testing.  The functional loss after repetitive use was noted to be less movement than normal, weekend movement, excess fatigability, and pain on movement.  

The examiner indicated there was pain on palpation.  Muscle strength testing was 4/5 in the right elbow.  The examiner indicated that decreased right elbow flexion and extension appeared to be due to pain rather than true muscle weakness.  Crepitus was noted with flexion/extension and with pronation and supination of the right elbow.  No ankylosis was found.  The examiner reviewed the Veteran's most recent x-ray findings and determined that there was no loss of bone substance in either the radius or the ulna.  

The February 2012 VA examiner provided an addendum report in December 2013.  He noted that the Veteran could experience an additional 10 to 15 degrees of flexion and an additional 5 to 10 degrees of extension during flare-ups and also due to pain on movement, weakness or excess fatigue.  

Analysis

The Veteran is already receiving the maximum rating allowable under Diagnostic Code 8517.  The Board has also considered whether he is entitled to a separate rating under Diagnostic Code 5211.  In this regard, the Veteran has not been shown to have malunion of the ulna with bad alignment or nonunion of the ulna, which would warrant a compensable evaluation.  X-ray studies have shown a normal elbow, except for degenerative changes.  Additionally, the December 2004 and February 2012 VA examiners indicated that there was no loss of bone substance.  See 38 C.F.R. § 4.71a, DC 5211.

The Veteran is entitled to a higher 40 percent rating under Diagnostic Code 5206 for the period prior to February 9, 2012.  38 C.F.R. § 4.7.  On VA examination in September 2003, the Veteran's had flexion limited to 80 degrees.  The examiner noted that he could lose and additional 20 to 30 percent of his right elbow function during flare-ups.  Taking into account the VA examiner's estimation of additional limitation of motion, the Board finds that right elbow flexion has been limited to no less than 55 degrees and right elbow extension has been limited to no more than 30 degrees.  These findings warrant a 40 percent rating under DC 5206.  38 C.F.R. § 4.71a, DC 5206 for the period prior to February 9, 2012. 

It has not been shown that right elbow flexion has been limited to 45 degrees or less.  As such, higher disability rating of 50 percent is not warranted under Diagnostic Code 5206 at any time during the appeal period.  38 C.F.R. § 4.71a, DC 5206.   

It is important to note that while the Veteran is entitled to a 40 percent disability rating under Diagnostic Code 5206 for the period prior to February 9, 2012, he is not entitled to a separate 30 percent rating under Diagnostic Code 8517 for that same period.  Diagnostic Code 8517 contemplates limitation of motion of the elbow.  38 C.F.R. 4.124a, 8517.  Such a manifestation overlaps with Diagnostic Code 5206 which also contemplates limitation of motion.  Awarding two separate disability ratings for the same manifestation would be unlawful pyramiding.  See 38 C.F.R 4.14. 

On the February 9, 2012 VA examination, flexion was 80 degrees and extension 10 degrees.  In the December 2013 addendum, the VA examiner estimated that the Veteran could lose an additional 10 to 15 degrees of flexion and an additional 5 to 10 degrees of extension.  The Board therefore finds that as of February 9, 2012, the Veteran's flexion has been limited to no less than 65 degrees and extension has been limited to no more than 25 degrees.  These findings warrant a 30 percent rating under Diagnostic Code 5206 for the period starting February 9, 2012.  

A staged rating is appropriate because the factual findings show distinct time periods where the Veteran's right elbow disability exhibits symptoms that would warrant different ratings for each such distinct time period.

A compensable rating for the right elbow is not warranted based on range of motion limitations.  Diagnostic Code 5207.  The Board further notes that even though the Veteran experiences noncompensable limitation of motion of the right elbow under Diagnostic Code 5207, and has been diagnosed with arthritis, he is currently being compensated for the elbow joint under Diagnostic Code 8517or alternatively under Diagnostic Code 5206 and a separate 10 percent rating under DCs 5003 or 5010 is not warranted.  38 C.F.R. § 4.71a, DCs 5003, 5010.  

A higher or separate rating is not warranted under any other applicable diagnostic codes.  Ankylosis of the left elbow is not shown under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapt because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 does not warrant a higher rating because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § 4.114 Diagnostic Codes 5205, 5208-13. 

The Board has also considered the guidance of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and finds that while the Veteran does experience pain, the pain does not result in functional loss warranting a rating in excess of 40 percent for the period prior to May 4, 2006, or in excess of 30 percent for the period starting May 4, 2006.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

In sum, the Board finds that the evidence supports a rating of 40 percent, but no higher, for the period prior to February 9, 2012.  Entitlement to a rating in excess of 30 percent on and after February 9, 2012 has not been shown. 
In order to avoid any prejudice to the Veteran, the Board will have the AOJ establish an effective date for the assignment of the 40 percent evaluation.  This will allow him an opportunity to appeal the effective date assigned if he disagrees with the AOJ's determination.  

IV. Hemorrhoids, Status Post hemorrhoidectomy

Evidence shows that the Veteran underwent two hemorrhoidectomies. The most disabling aspects of his service-connected hemorrhoids are the residuals of these surgeries.  His disability has been rated under Diagnostic Codes 7336-7333. 38 C.F.R. § 4.114, DCs 7333, 7336.

Under 38 C.F.R. § 4.114, it is recognized that several diagnostic codes could be applicable for one service-connected disability.  Thus, in considering the most appropriate rating, the Board will also consider whether separate ratings are warranted.  

Diagnostic Code 7332 pertains to disability of the rectum and anus with impairment of sphincter control.  38 C.F.R § 4.114, DC 7332.  Under Diagnostic Code 7332, occasional involuntary bowel movements, necessitating wearing of pad is rated 30 percent disabling; extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control.  Id. 

Pursuant to Diagnostic Code 7333, stricture of the rectum and anus warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage, and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  A maximum 100 evaluation will be awarded where the condition requires a colostomy.  38 C.F.R. § 4.114, DC 7333. 

Under Diagnostic Code 7336, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent disability rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 38 C.F.R. § 4.114, DC 7336.  

Factual Background

In an August 2002 statement, the Veteran stated that he wore pads whenever he was away from home longer than 24 hours or spending the night away.  He further stated that he would lose control of his bowels if he was not in close proximity to restroom facilities.  

The Veteran reported on VA examination in October 2002 that after his hemorrhoidectomies, he developed a tight sphincter and needed to take stool softeners, which resulted in some occasional leakage of stool.  Examination revealed a tight anal sphincter.  Leakage was noted as secondary to the use of medication to keep bowels loose. 

The Veteran contended in a January 2003 statement in support of his claim that he wore pads because he often loses control his bowel movements.   

At VA examination in September 2003, the Veteran reported taking stool softeners every day in order to move his bowels.  If he failed to take stool softeners, he would experience pain and bleeding during bowel movements.  He reported experiencing fecal incontinence and stated that he used roughly two to three pads per week.  The Veteran explained that if he was close in proximity to restroom facilities he was able to control his bowel movements; otherwise he would experience fecal incontinence.  

The examiner indicated that the Veteran's external sphincter was "extremely tight" and that there were no masses in the distal rectum.  No hemorrhoids were found at the time. 

On the Veteran's most recent rectal examination in February 2012, he reported having to painfully force his stool out as a result of his anal stricture.  He further stated that he would experience a small amount of bleeding with his bowel movements at least once monthly.  He reported wearing absorbent pads if he was going to be out for an extended period away from restroom facilities.  He reported experiencing fecal incontinence approximately twice per year and stated that he was able to make it to the restroom on most occasions.  

The examiner found the Veteran's sphincter was somewhat tight and fibrotic.  There was moderate reduction of the lumen and the examiner noted that there was mild to moderate intermittent leakage of stool.  The examiner further noted that there were minimal non-inflamed external hemorrhoid tags with no active bleeding.    

Analysis

Applying the appropriate diagnostic codes to the facts of the case, the Board finds that the criteria for a rating in excess of 30 percent for hemorrhoids, status post hemorrhoidectomies are not met.  

The February 2012 VA examiner found that the Veteran had moderate reduction of lumen and moderate intermittent leakage.  Thus, his disability picture more nearly approximates the criteria required for a 30 percent rating under Diagnostic Code 7333.  38 C.F.R. § 4.114, DC 7333.  A higher evaluation of 50 percent is not warranted unless there is great reduction of the lumen or extensive leakage.  Id.  Additionally, there is no evidence that the Veteran has undergone a colostomy and is therefore not entitled to a 100 disability rating.  Id. 

The Board has also considered applicability of Diagnostic Code 7332, for impairment of sphincter control.  The evidence shows that the Veteran experiences occasional involuntary bowel movements, necessitating wearing of a pad.  Such manifestations would warrant a 30 percent rating under Diagnostic Code 7332.  See 38 C.F.R. § 4.114, DC 7332.

The manifestation of leakage is; however, contemplated under Diagnostic Code 7333.  Awarding two separate disability ratings for the same manifestation would be unlawful pyramiding as the Veteran's manifestations, namely moderate constant leakage, are duplicative of the diagnostic criteria under Diagnostic Code 7333.  See 38 C.F.R. § 4.14.  

Although a separate rating is permissible under Diagnostic Code 7336, a compensable rating is not warranted.  While the Veteran's multiple hemorrhoid surgeries caused significant manifestations, his underlying hemorrhoid condition has not.  The January 2003 VA examiner found no hemorrhoids upon examination, and the February 2012 VA examiner classified the external hemorrhoids found on examination as "mild or moderate."

The evidence does not indicate that the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  While the Veteran has reported some occasional bleeding associated with his anal stricture, the evidence also does not reveal persistent bleeding or fissures associated with the hemorrhoids.  Thus, a compensable rating under Diagnostic Code 7336 is not warranted.  See 38 C.F.R. 4.114, DC 7336.  

As explained above, the Veteran also has reported a small amount of bleeding associated with his anal stricture and there is some evidence of occasional recurrence of hemorrhoids; but this does not rise to the level of a compensable rating under Diagnostic Code 7336.  A separate rating under Diagnostic Code 7332 is impermissible under these circumstances, as the Veteran's manifestations, namely moderate constant leakage, are duplicative of the diagnostic criteria under Diagnostic Code 7333.

V. Extraschedular Consideration

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for consideration is whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The service-connected right elbow disability is manifested by paresthesia along the ulnar side of the forearm, osteoarthritic changes, and limitation of motion.  As discussed above, these symptoms are contemplated by the rating criteria.  See Thun.  Hence, the criteria for referral for consideration of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Similarly, the discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the service-connected hemorrhoids, status post hemorrhoid surgeries.  There are higher ratings available under the diagnostic codes for other manifestations, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  Thus, referral for an extraschedular rating is unnecessary.  Thun. 


ORDER

An evaluation of 40 percent, but no higher, for post-operative residuals of right elbow calcification is granted for the period prior to February 9, 2012.  A rating in excess of 30 percent for the period starting February 9, 2012 is denied. 

Entitlement to an evaluation in excess of 30 percent for hemorrhoids, status post hemorrhoidectomy is denied.



REMAND

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

As noted above, the RO granted TDIU on a schedular basis effective May 4, 2006.  Prior to May 4, 2006, the Veteran did not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where there is plausible evidence service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  In this case, the Veteran reported on VA examinations in 2002, 2003, and 2004, that he was not able to work due to his right elbow disability.  

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to whether the Veteran's right elbow disability would have, as likely as not, precluded him from obtaining or maintaining employment consistent with his education and occupational experience during the period prior to May 4, 2006. 

The opinion provider should review the claims folder and provide reasons for the opinion.

If further examination is needed, this should be provided.

2.  Refer the TDIU issue to the Director of VA's Compensation and Pension Service for consideration of entitlement in accordance with 38 C.F.R. § 4.16(b) prior to May 4, 2006.

3.  If the claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


